PER CURIAM.
Appellant challenges his judgment and sentence for burglary of a dwelling and the subsequent order which denied his motion to withdraw his guilty plea. We find no error in the trial court’s refusal to allow appellant to withdraw his plea of guilty. We affirm appellant’s judgment and sentence with one exception. We agree with appellant that the trial court erred in an ex post facto assessment of court costs against him under section 27.3455, Florida Statutes (1985). State v. Yost, 507 So.2d 1099 (Fla.1987); Whittington v. State, 511 So.2d 749 (Fla. 2d DCA 1987); Emsberger v. State, 511 So.2d 734 (Fla. 2d DCA 1987). We therefore strike the assessment of those costs. We do not, however, disturb costs assessed against appellant pursuant to sections 960.20 and 943.25(4), Florida Statutes (1985), because appellant, an indigent, had notice and an opportunity to object to the imposition of those costs prior to sentencing. Jenkins v. State, 444 So.2d 947 (Fla.1984).
Judgment and sentence affirmed as modified herein.
DANAHY, C.J., and SCHOONOVER and FRANK, JJ., concur.